Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 6-10 in the reply filed on December 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiik et al. (US 6,341,462; Kiik) in view of Fedovora (US 2015/0125696; Fedovora) and further in view of Timmons et al. (US 5,271,883; Timmons)
Re Claims 6 and 9: Kiik discloses the method of doing shingles in which a fiberglass mat is impregnated with a bituminous material. col.1, ll. 44-60. Kiik coats the mat on both surfaces with a bituminous coating material. Id. (see also method using asphalt at col.2, ll. 3-17) After coating, Kiik applies, to the top surface, a granular material. Id. 


Kiik does not disclose that the fibers are melt-blown fibers. 
However, Fedovora forms polyester mats/webs/sheets from fibers. [0006]. The webs are made of polyester fibers, which are dimensionally stable at elevated temperatures. Id. The mats may be woven or non-woven. Id. The mats have good insulating properties and do not exhibit shrinkage. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kiik and utilize the polyester mat made from melt-blown fibers. Fedovora discloses production of polyester mat. The polyester mats are dimensionally stable at elevated temperatures, having good insulating properties and not exhibiting shrinkage. All of these are advantages that Kiik would have desired in the shingle product.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Kiik/Fedorova disclose forming the polyester web/mat, which is then adhered to the shingle substrate. Kiik/Federova do not disclose that the melt-blown fibers are applied directly on the bottom of the asphalt layer.
However, Timmons discloses forming non-woven layers that are melt-blown and turned into multilayers (SMS laminates). col.1, ll.29-32. Timmons forms the layers on the substrate. See Fig. 1 with spun bond station 20, melt-blown station 22, and spun-bound station 24. 


    PNG
    media_image1.png
    227
    460
    media_image1.png
    Greyscale

Timmons discloses that alternatively, the layers can be formed separately rolled over and then converted to a laminate off line. col.3, ll.40-49. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Kiik and form the layer directly on the mat surface. Timmons discloses that it is known to build the melt-blown layer directly on the substrate. Timmons also discloses that it is known to both form the layers directly on the substrate, or alternatively forming a web and then forming the multilayer.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Re Claims 7 and 8: Kiik applies the mat to provide partial or full coverage. col.2, ll.43-47. 

Re Claim 10: Kiik discloses the mat having a thickness of 23mil. Table 1.


Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712